2018 UT App 193



                THE UTAH COURT OF APPEALS

                         CRAIG HOSKING,
                            Appellee,
                                 v.
                        ERIN JO CHAMBERS,
                            Appellant.

                             Opinion
                         No. 20160444-CA
                      Filed October 12, 2018

            Second District Court, Ogden Department
                 The Honorable W. Brent West
                         No. 044901699

            Jason B. Richards, Brandon R. Richards, and
             Christopher Hill, Attorneys for Appellant
               Troy L. Booher, Julie J. Nelson, and
           Laura M. Rasmussen, Attorneys for Appellee

    JUDGE RYAN M. HARRIS authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and JILL M. POHLMAN
                        concurred.

HARRIS, Judge:

¶1      After their divorce in 2008, Craig Hosking was ordered to
pay alimony to Erin Jo Chambers. In 2012, suspecting that
Chambers might be cohabiting with a new boyfriend, Hosking
asked the district court to terminate his alimony obligation. After
holding a two-day evidentiary hearing, the district court
determined that Chambers was indeed cohabiting, and granted
Hosking’s petition. Chambers appeals, and asks us to consider
two issues. First, she asserts that the district court’s cohabitation
determination was unsupported. Second, she contends that the
district court failed to address certain other issues pertaining to
the division of property in the decree of divorce. We affirm.
                       Hosking v. Chambers


                        BACKGROUND

¶2     Because the two issues Chambers raises are grounded in
different underlying facts, we set forth the facts relevant to each
issue separately, in turn.

                           Cohabitation

¶3     Chambers and Hosking married in 1997 and divorced in
2008. As part of the decree of divorce, the court ordered Hosking
to pay Chambers alimony of $8,000 per month for three years,
then $7,000 per month for four additional years. Alimony would
cease after seven years, or “upon the death of either party, or
upon the re-marriage or co-habitation of [Chambers].”

¶4     In 2011, after making alimony payments for more than
three years, Hosking ran across an obituary that described
Chambers as the spouse of the deceased’s brother. His interest
piqued, Hosking hired two private investigators to determine
whether Chambers was cohabiting. One of the private
investigators surveilled Chambers and her boyfriend (Boyfriend)
daily from August to November 2011, and again during
late December 2011 and early January 2012. The other private
investigator surveilled Chambers’s Ogden residence daily for
seventeen days in March 2012. In May 2012, after examining
the results of the surveillance, Hosking filed a petition to
terminate alimony, alleging that Chambers was cohabiting with
Boyfriend.

¶5      In 2015, the court held a two-day evidentiary hearing to
consider Hosking’s petition. Hosking introduced testimony from
the two private investigators, and also presented documentary
evidence obtained during discovery from Chambers and from
Boyfriend, including bank statements, credit card statements,
insurance policies, and other financial records. The investigators
testified that Boyfriend owned a condominium in Provo, and
traveled often for work, but that he spent the majority of his
non-traveling time at Chambers’s residence in Ogden rather than
at his condo in Provo.


20160444-CA                     2               2018 UT App 193
                      Hosking v. Chambers


¶6     The first investigator testified that, between late August
and early November 2011, Boyfriend spent twenty-four nights at
Chambers’s residence and only fifteen nights in Provo. The
investigator observed that Boyfriend traveled frequently for
work and would return to the Ogden residence after traveling.
He also observed that Boyfriend often drove three vehicles, each
of which was regularly parked at the Ogden residence.
Boyfriend drove one of those vehicles—later determined to
belong to Chambers—not only to his job in Provo, but to the
airport where he left it for several days while apparently on a
trip to Hawai‘i. The investigator also testified that Boyfriend
stayed at the Ogden residence continuously from December 19
to 27, and again during the first weekend of January 2012. The
investigator also testified that, during the entire period of
surveillance, Boyfriend regularly attended church with
Chambers in Ogden. He also observed that Boyfriend’s parents
took care of the Ogden residence while Chambers and Boyfriend
were out of town. On a separate occasion, the investigator
observed Chambers take care of a house owned by a member of
Boyfriend’s family.

¶7     The second investigator surveilled the Ogden residence
for seventeen days in March 2012. He testified that he observed
Boyfriend stay at the Ogden residence for thirteen of those
nights, and that the house was empty the remaining four nights.
He also testified that Boyfriend helped with yard work and
household chores, and attended church with Chambers in
Ogden. He testified that he observed the same three cars
observed by the first investigator parked regularly at the Ogden
residence, and that Boyfriend regularly drove all three cars.
Moreover, he testified that two of these cars were registered to
Chambers and Boyfriend jointly. He also testified that Boyfriend
appeared to have independent access to the house, stating as
follows: “He could come and go from the front door. He could
come and go from the garage doors. He could come and go and
leave the home at will. He didn’t need help from anybody.
Never knocked on a door. Never stood outside and made a
phone call.”



20160444-CA                    3               2018 UT App 193
                       Hosking v. Chambers


¶8     During this time period, Chambers was attempting to sell
the residence, and the second investigator posed as a potential
homebuyer in order to gain access to the interior of the house.
While inside the house, the investigator observed men’s clothing
in the closet of the master bedroom that matched the type of
clothing that he observed Boyfriend wearing during his
surveillance. He also observed men’s grooming products,
including shaving cream and men’s shampoo, in the master
bathroom.

¶9     The financial records presented by Hosking indicated that
Chambers and Boyfriend owned two vehicles together and held
five joint insurance policies. In addition, the records
demonstrated that Chambers and Boyfriend had a joint bank
account and frequently transferred various sums of money to
each other, including large amounts up to $30,000. The two had
applied for a mortgage on the Ogden residence together, first in
2008, and again in 2012. On the 2008 application, Boyfriend listed
his Provo address as his residence, but on the 2012 application
he indicated that he had lived at the Ogden residence for a year.

¶10 Chambers         and      Boyfriend    disputed     Hosking’s
characterization of their living arrangements. Both testified that
Boyfriend lacked independent access to the house, did not keep
any clothes in the house, and did not meaningfully contribute to
household expenses. Both testified that Boyfriend kept his Provo
condo as his primary residence and only occupied the Ogden
home infrequently and as a guest. Both testified that Boyfriend
occasionally spent the night in Ogden because Chambers was
afraid of the private investigators—whom Chambers and
Boyfriend had noticed loitering near the residence—and that
Boyfriend would often sleep in his car in front of the house. And
both characterized the various transfers of money between
themselves as loans with repayment obligations.

¶11 Chambers’s mother testified at trial, acknowledging that
Chambers and Boyfriend had a very close relationship, and that
at the time of a pretrial deposition, she did not know whether
Chambers and Boyfriend were married or not. Chambers herself


20160444-CA                     4              2018 UT App 193
                      Hosking v. Chambers


testified that she and Boyfriend became engaged in 2012
and remained so, but at the time of the 2015 hearing had not yet
set a wedding date. Chambers admitted to having a
sexual relationship with Boyfriend and frequently traveling with
him. She also acknowledged that she and Boyfriend attended
church and other family events together, and that she took care
of Boyfriend’s brother (the subject of the aforementioned
obituary) as he suffered from terminal cancer.

¶12 Boyfriend testified that he spent a large amount of time in
the Ogden area, not necessarily because of Chambers,
but because most of his extended family lived in the area, his
dentist and doctor were located there, and he had several
business dealings in the area. He testified that he usually
spent only “two or three nights a month” with Chambers,
but acknowledged that his presence in Ogden increased after
they became aware of the surveillance, because he was
concerned about Chambers’s welfare and worried that “there
were people . . . harassing her and following her.” Boyfriend
also acknowledged that he was engaged to Chambers and that
they had a very close relationship; indeed, he testified that he
was “in love with her” and that she was his “main concern in
this life.”

¶13 After the two-day hearing, the district court concluded
that Chambers and Boyfriend were cohabiting, and entered an
order terminating Hosking’s future alimony obligations. In
addition, the court concluded that the cohabitation had begun
“at least as of September 2011,” and ordered Chambers to repay
Hosking all of the alimony she received during the cohabitation.
In reaching these conclusions, the district court found that
Hosking’s “witnesses and evidence [are] more credible than
[Chambers’s] witnesses and evidence,” and that the explanations
offered by Chambers and Boyfriend “are not consistent or
credible.” As a result of this credibility determination, the
district court concluded that it would “resolve[] all
inconsistencies in the evidence and therefore all disputed issues
of fact in favor of [Hosking].”



20160444-CA                    5               2018 UT App 193
                       Hosking v. Chambers


         Procedural History of Allegedly Unresolved Issues

¶14 The parties’ original divorce decree, which was based on
a stipulated settlement agreement, specifically addressed several
items of personal marital property, including two aircraft,
but stated that “[a]ll other items of personal property will be
resolved separately,” that “neither party has waived any
claim or interest to any other personal property not covered
herein,” and that “all such claims are hereby reserved by the
Court.”

¶15 Following entry of the decree, the parties conducted
discovery and negotiations for over a year regarding the
remaining personal property items, before the district court held
a one-day trial on the issue in July 2009. At that trial, after
lengthy testimony regarding various items of personal property,
Chambers attempted to raise an issue regarding an insurance
payment deposited into a joint bank account while she and
Hosking were still married. Hosking objected, on the ground
that there was already an order regarding that money; Chambers
conceded that such an order existed, but claimed she was now
asserting that the money was a premarital asset and that the
order was in error. The court stated that it “thought [the issue]
was resolved” in earlier proceedings before the domestic
relations commissioner and told the parties that they would
“have to sort out what happened with the commissioner” and
that the court would “reserve the issue for [the parties] to figure
it out.” The court took the remaining issues presented at the July
2009 trial under advisement.

¶16 On January 6, 2010, the district court issued a decision
dividing the items of personal property addressed at the July
2009 trial. Soon thereafter, Hosking filed a “Request for
Clarification of Court’s 1/6/10 Decision and Request for Further
Findings,” asserting that the court had erred in its division of the
personal property. The parties continued to litigate various
issues involving the exchange of personal property through the
end of 2011.



20160444-CA                     6                2018 UT App 193
                        Hosking v. Chambers


¶17 In February 2012, Chambers filed a “Notice of Issues Still
Pending Before the Court,” listing ten issues that Chambers
believed to be still pending. In June 2012, the district court held a
hearing on those issues, at which it heard arguments from both
parties on each issue and concluded that it would “not re-open
the divorce.” The transcript of this hearing is not in the record on
appeal. In September 2012, the court issued an order stating that
eight of the ten issues Chambers raised “were merged into” the
divorce decree, and “declin[ed] to re-open or proceed on those
issues” in any manner. The court stated that it would retain
continuing supervision over “[p]ayment of [Chambers’s] portion
of retirement accounts and [Chambers] taking [Hosking’s] name
off of the” Ogden residence, as already ordered in the divorce
decree. And the court stated that it would retain continuing
supervision, “as needed,” over the parties’ respective transfer of
minor items of personal property (referred to as “[p]ots and
[p]ans”), as previously ordered.

¶18 Chambers did not appeal the September 2012 order, but
continued to file motions asking the court to address issues of
personal property. Hosking had petitioned the court to
terminate alimony by this time, and Chambers sought to address
personal property issues as part of those proceedings. In March
2015, Chambers filed a document entitled “Respondent’s
Submission Regarding Pending Retirement and Personal
Property Issues,” which sought “final review” of certain issues
that Chambers had previously raised in her February 2012 filing,
including “[a]ssets that belonged to [Chambers’s] children,”
Chambers’s “premarital assets,” “[f]ixtures in the family home,”
and “[a]ssets included earlier in the division of assets held
within the California home.” In her filing, Chambers gave no
specific description of what these assets or fixtures were.

¶19 On May 12, 2015, the court held a telephonic hearing—
separate from the upcoming evidentiary hearing regarding
cohabitation—to discuss the scope of the personal property
and retirement issues that remained to be addressed.
No transcript of this hearing is in the record on appeal, but



20160444-CA                      7               2018 UT App 193
                       Hosking v. Chambers


the minutes of the hearing reflect that the court stated that it
would “reconsider factual errors but not legal errors,” and
would not readdress issues regarding “California property” that
had been “previously decided.”

¶20 At the evidentiary hearing, the court primarily heard
argument and testimony on the issue of cohabitation. There
was also evidence given by two accountants regarding the
correct present value of one of Hosking’s retirement
accounts. No argument or evidence was presented regarding
any personal property, or of any factual errors the court may
have made in earlier decisions regarding personal property.


            ISSUES AND STANDARDS OF REVIEW

¶21 On appeal, Chambers first challenges the district court’s
cohabitation determination, arguing that its factual findings do
not support its ultimate determination that cohabitation
was present here. In her brief, Chambers appeared to be directly
challenging some of the district court’s underlying factual
findings, but abandoned that position at oral argument,
stating there that she was “accepting” the district court’s
underlying findings, but was challenging the court’s ultimate
determination that those findings add up to cohabitation.

¶22 A district court’s “pure findings of fact” are “entitled
to substantial deference on appeal,” and are to be disturbed by
an appellate court only if they are “clearly erroneous.” Myers v.
Myers, 2011 UT 65, ¶¶ 32, 34, 266 P.3d 806. Such findings of
fact “entail the empirical, such as things, events, actions, or
conditions happening, existing, or taking place, as well as
the subjective, such as state of mind.” Id. ¶ 32 (quotation
simplified). In the cohabitation context, such “pure”
findings include whether a sexual relationship exists between
putative cohabitants, as well as “the degree to which they share[]
space or expenses” in a household. Id. ¶ 37.




20160444-CA                     8              2018 UT App 193
                        Hosking v. Chambers


¶23 In the cohabitation arena, however, other determinations
that a district court must make are findings “premised on
embedded questions of law, which are reviewed for
correctness.” Id. ¶ 34. For instance, a district court’s
determination that two individuals do or do not have a shared
residence is a “mixed question of law and fact” that involves
“embedded legal conclusions that are reviewed for correctness
on appeal.” Id. ¶ 35. And the ultimate determination that two
individuals are cohabiting is a “question[] of law on which no
deference is due.” 1 Id. ¶ 36 (stating that “the impact of common


1. In other similar contexts in which a district court is asked to
make a determination regarding a mixed question of law and
fact, Utah appellate courts afford district courts far more
discretion than Myers permits in the cohabitation context. See
Myers v. Myers, 2011 UT 65, ¶ 34, 266 P.3d 806. In other contexts,
a district court’s determination regarding mixed questions of law
and fact is reviewed deferentially, because such determinations
are “highly fact-dependent,” and have “numerous potential fact
patterns, which accords the trial judge a broad measure of
discretion when applying the correct legal standard to the given
set of facts.” See Judd v. Bowen, 2018 UT 47, ¶ 8 (quotation
simplified) (affording district courts discretion in determining
whether “the legal standard for establishing a prescriptive
easement” is met); see also State ex rel. B.R., 2007 UT 82, ¶ 12, 171
P.3d 435 (stating that the ultimate decision about whether to
terminate a parent’s rights “presents a mixed question of law
and fact,” but that due to the “factually intense nature” of the
analysis, a court’s final decision regarding termination of
parental rights “should be afforded a high degree of deference”);
State v. Pena, 869 P.2d 932, 936–39 (Utah 1994) (stating that “the
reasonable-suspicion legal standard is one that conveys a
measure of discretion to the trial judge when applying that
standard to a given set of facts”), abrogation on other grounds
recognized by USA Power, LLC v. PacifiCorp, 2016 UT 20, ¶ 40 n.36
372 P.3d 629. While we wonder why our supreme court has
prescribed a more restrictive standard of review for district court
                                                      (continued…)


20160444-CA                      9               2018 UT App 193
                       Hosking v. Chambers


residency and of a sexual relationship on the determination of
cohabitation are questions of law on which no deference is due,
since they do not call for proof but rather for argument”
(quotation simplified)).

¶24 Next, Chambers “seeks a reversal of the [district] court’s
decision to refuse to address substantial personal property
issues.” This challenge is premised on the assumption that the
trial court failed to address certain issues in this case. On this
issue, Chambers “seeks a remand directing the trial court” to
address the issues Chambers believes remain unaddressed. “It is
the duty of the [district] court to find upon all material issues
raised by the pleadings, and the failure to do so is reversible
error.” K.P.S. v. E.J.P., 2018 UT App 5, ¶ 25, 414 P.3d 933.


                           ANALYSIS

                                I

¶25 The “ultimate inquiry” in any cohabitation case is
whether there exists “a relationship akin to that existing
between” a married couple. Myers v. Myers, 2011 UT 65, ¶ 17, 266
P.3d 806. Although the uniqueness of each individual marriage-
like relationship precludes the development of a hard and fast
set of elements comprising cohabitation, our supreme court has
identified three general “hallmarks” of the sort of relationship
that constitutes cohabitation: “a shared residence, an intimate
relationship, and a common household involving shared
expenses and shared decisions.” Id. ¶ 24.

¶26 In this case, the district court determined that all three of
these hallmarks were present in the relationship between

(…continued)
determinations in the cohabitation arena than in other similar
contexts, we recognize that we are bound to follow Myers, and
therefore apply the standard of review set forth there.



20160444-CA                    10              2018 UT App 193
                       Hosking v. Chambers


Chambers and Boyfriend, and from this determination
concluded that Chambers and Boyfriend had a relationship akin
to a married couple. On appeal, Chambers challenges the district
court’s determination regarding the existence of two of these
hallmarks: (1) a shared residence, and (2) a common household
involving shared expenses and shared decisions. 2

                                A

¶27 A shared (or common) residence requires the “sharing of
a common abode that both parties consider their principal
domicile for more than a temporary or brief period of time.”
Haddow v. Haddow, 707 P.2d 669, 672 (Utah 1985). Cohabitation
“implies continuity,” and an individual’s status as resident—
rather than guest—is critical to a determination that a common
residence exists. Id. at 673 (quotation simplified). Indeed, “a
resident will come and go as he pleases in his own home, while a
visitor, however regular and frequent, will schedule his visits to
coincide with the presence of the person he is visiting.” Id.

¶28 Here, the district court’s unchallenged factual
findings support the conclusion that Chambers and Boyfriend
shared a common residence. In this case, unlike in Haddow,
the court found that Boyfriend spent more time at the Ogden
residence than he spent at any other residence, and
that Chambers’s residence was therefore his “primary
residence.” The district court based that finding on abundant
evidence, including the investigators’ testimony about
Boyfriend’s nightly whereabouts, as well as evidence that
Boyfriend came and went from the house freely, received mail at
the house, returned to the house when he came back from
business trips, kept clothes at the house, kept his primary


2. As noted, Chambers does not challenge any of the district
court’s “pure” factual findings, including its finding—based
largely on her own admission—that she and Boyfriend “shared
an intimate or sexual relationship.”



20160444-CA                    11              2018 UT App 193
                       Hosking v. Chambers


vehicles at the house, and asserted in a mortgage application
that he resided there.

¶29 Chambers resists the district court’s determination,
arguing that the evidence relied upon by the district court failed
to support the conclusion that Chambers and Boyfriend lived
together for more than a temporary or brief period of time. We
find this argument unpersuasive. In Scott v. Scott, 2016 UT App
31, 368 P.3d 133, rev’d on other grounds, 2017 UT 66, 423 P.3d 1275,
this court noted that “temporary” refers to “the couple’s state of
mind—that is, whether moving in together is motivated or
accompanied by a desire to operate as a couple for the
foreseeable future or is simply an expedient arrangement with
no enduring quality,” while “brief” has to do with “the duration
of the stay.” Id. ¶ 22 (quotation simplified). There is no doubt
that Chambers and Boyfriend envisioned a non-temporary
arrangement; indeed, they were engaged to be married. And
while we acknowledge that a longer surveillance period would
give us a more comprehensive look at the relationship, we note
that a court may consider even a short surveillance period to be
“representative of a longer trend in the relationship.” See Levin v.
Carlton-Levin, 2014 UT App 3, ¶ 17, 318 P.3d 1177 (stating that a
“fifty-two-day observation window” was long enough, because
it was “representative of a longer trend in the relationship” and
did not “constitut[e] the entirety of their relationship”).

¶30 We therefore see no error in the court’s determination that
Chambers and Boyfriend enjoyed a common residence.

                                 B

¶31 While both an intimate relationship and common
residency are necessary conditions for cohabitation, they are not
sufficient—either alone or in conjunction with each other—to
establish the existence of the type of marriage-like relationship
that defines cohabitation. See Myers, 2011 UT 65, ¶ 22 (finding a
shared residence and sexual relationship insufficient to establish
cohabitation when the relationship “bore little resemblance to a
marriage” (quotation simplified)). To constitute cohabitation,


20160444-CA                     12               2018 UT App 193
                       Hosking v. Chambers


the relationship must also bear the hallmarks of “a
common household in the sense of shared expenses, shared
decision-making, shared space, or shared meals.” Id. ¶¶ 23–24
(quotation simplified).

¶32 The district court’s unchallenged factual findings provide
ample support for its determination that Chambers and
Boyfriend shared a common household. The district court
specifically found that Chambers and Boyfriend “made many
‘big ticket’ decisions together, including numerous major
financial decisions,” and referenced their joint bank account,
their joint ownership in vehicles which they jointly insured, their
money transfers back and forth, and the fact that they twice
jointly applied for a mortgage on the Ogden residence. The court
also found that Chambers and Boyfriend “shared expenses in
particular situations,” would go shopping together, and would
take at least some of their joint purchases to the Ogden house.
The court also referenced the fact that the couple often
vacationed together, attended church together, and had
“extensive involvement in each other’s extended families.” The
court also noted that Chambers’s own mother, at the time of her
deposition, did not know whether or not Chambers and
Boyfriend were married, and that Boyfriend’s brother’s obituary
listed Chambers as Boyfriend’s spouse.

¶33 On this record, we discern no error in the district court’s
determination that Chambers and Boyfriend shared a common
household. See Levin, 2014 UT App 3, ¶ 16 (affirming the district
court’s determination regarding common household where the
couple shared meals, shared responsibility in care and upkeep of
the home, shared in living expenses, and made major financial
decisions together).

                                C

¶34 Much of the evidence in this case was contested, and it is
certainly conceivable that a district court could have made
different credibility determinations, and accordingly made
factually-supported findings on many of the issues in favor of


20160444-CA                    13               2018 UT App 193
                        Hosking v. Chambers


Chambers and Boyfriend. But the district court in this case found
Hosking’s witnesses much more persuasive than Chambers’s
witnesses and, as a result, made a series of “pure” factual
findings, all supported by competent (if contested) evidence, that
comfortably support the conclusion that Chambers and
Boyfriend were cohabiting.

¶35 As noted, the district court’s ultimate “determination of
cohabitation” is a question of law on which no deference is due.
See Myers, 2011 UT 65, ¶ 36. But that determination was
informed by amply-supported findings of fact, and we cannot
perceive any error in the district court’s ultimate conclusion. It is
true that “there is no single prototype of marriage that all
married couples conform to,” see id. ¶ 24, but the relationship
enjoyed by Chambers and Boyfriend, as characterized in the
district court’s unchallenged factual findings, has all of the
hallmarks of a marriage-like relationship. We therefore affirm
the district court’s ultimate conclusion that Chambers and
Boyfriend were cohabiting, and that they began cohabiting no
later than September 2011.

                                 II

¶36 In her second argument, Chambers “seeks a reversal of
the [district] court’s decision to refuse to address substantial
personal property issues,” and “seeks a remand directing the
[district] court” to address the issues Chambers believes remain
unaddressed. This argument fails for the simple reason that the
district court did not fail to address the issues Chambers raises.
The district court addressed the issues, but did so in a manner
that Chambers did not like, namely, by determining that it had
already dealt with them.

¶37 As noted above, the district court held a series of post-
decree hearings and trials on various issues of personal
property, issuing rulings in 2009 and 2010. Ultimately, in 2012,
after Chambers kept filing motions asking for further relief, the
court determined that all of the issues raised had already been
decided in previous orders, or had been merged into the original


20160444-CA                     14               2018 UT App 193
                        Hosking v. Chambers


decree of divorce. In that order, the court offered to
retain supervision, “as needed,” over certain personal property
rulings made in its January 2010 order, but in our view
this statement did not constitute an admission that certain
issues remained open for adjudication; rather, this statement
indicated the court’s willingness to supervise the parties, “as
needed,” in their implementation of orders already made. 3

¶38 If Chambers thought that the district court was wrong
in any of its findings or conclusions as set forth in that 2012
order, Chambers had the opportunity to take an appeal
from that order. But she elected not to appeal that order, and



3. Neither in her briefing on appeal nor in her filings before the
district court did Chambers set forth exactly what the issues are
that she wanted the district court to address. In her appellate
brief, she devotes just over one page to the entire issue, and
never makes any meaningful effort to specify what particular
issues were not addressed. As noted, she included a general
description (e.g., “premarital assets,” “fixtures”) of these issues
in one of her filings before the district court, but made no effort
to specifically identify the items. In addition, she fails to include
in the record on appeal a copy of the transcript of the May 12,
2015 telephone conference at which the district court discussed
these issues, and made determinations about whether and to
what extent these issues had already been addressed. Under
these circumstances, Chambers has not carried her burden on
appeal. See Gines v. Edwards, 2017 UT App 47, ¶ 21, 397 P.3d 612
(stating that “it is the appellant’s burden to assemble, transmit,
and perfect the record on appeal,” and holding that, where the
appellant had failed to provide a transcript of a relevant hearing,
the appellant had failed to carry its burden of demonstrating
district court error). Chambers’s failure to provide a specific
description of the issues she complains of, or a transcript of the
relevant hearing, provides an independent basis for us to reject
her second argument.



20160444-CA                     15               2018 UT App 193
                        Hosking v. Chambers


cannot do so now. 4 And to the extent that Chambers’s 2015 filing
was a motion asking the court to reconsider its previous rulings,
we perceive no abuse of discretion in the district court’s decision
to decline such reconsideration. See Tschaggeny v. Milbank Ins.
Co., 2007 UT 37, ¶ 15, 163 P.3d 615 (stating that district courts are


4. In her brief on appeal, Chambers gave no hint that she was
attempting to appeal the September 2012 order; in her brief, her
argument was that the district court failed to address the issues,
not that it had addressed them in a previous order. At oral
argument, however, Chambers appeared to change tactics to
assert that she was indeed seeking to challenge the September
2012 order. To the extent that Chambers is asking us to review
the district court’s September 2012 order, this request suffers
from two fatal infirmities. First, “[w]e do not address issues
raised for the first time during oral argument.” Porenta v.
Porenta, 2017 UT 78, ¶ 33, 416 P.3d 487. Second, the time to
appeal the 2012 order has long since expired. That order was a
final order, because it purported to finally resolve the issues
presented, and she had thirty days from the entry of that order
to file a notice of appeal. See Utah R. App. P. 4(a); see also America
West Bank Members, L.C. v. State, 2014 UT 49, ¶ 11, 342 P.3d 224
(“Our general rule in determining whether an order is final is
whether the effect of the ruling is to finally resolve the issues.”
(quotation simplified)); Cahoon v. Cahoon, 641 P.2d 140, 142 (Utah
1982) (stating that orders enforcing a divorce decree “are
independently subject to the test of finality, according to their
own substance and effect”); Ross v. Barnett, 2018 UT App 179,
¶ 20 (“Where the effect of a postjudgment order is to determine
substantial rights and end the litigation regarding a specific issue
in a supplemental proceeding, the order will be a final order for
purposes of appeal.” (quotation simplified)). Her time to appeal
that order expired in October 2012, and we are without
jurisdiction to consider an appeal from that order now. See
Express Recovery Services, Inc. v. Wall, 2012 UT App 138, ¶ 2, 278
P.3d 628 (per curiam) (“If an appeal is not timely filed, this court
lacks jurisdiction to hear the appeal.” (quotation simplified)).



20160444-CA                      16               2018 UT App 193
                      Hosking v. Chambers


“under no obligation to consider motions for reconsideration,”
and that a court’s “decision to address or not to address the
merits of such a motion is highly discretionary” (quotation
simplified)).


                        CONCLUSION

¶39 The district court committed no error in concluding,
based on its amply-supported factual findings, that Chambers
and Boyfriend were cohabiting. And Chambers’s second
argument is without merit, because the district court did address
the issues Chambers raises, just not in a manner Chambers liked.
Accordingly, we affirm.




20160444-CA                   17               2018 UT App 193